Citation Nr: 1139857	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-08 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral glaucoma.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987 and from October 2002 to August 2003.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral glaucoma, evaluated as 10 percent disabling and effective July 6, 2006, and denied service connection for hearing loss, tinnitus, and bilateral knee disabilities.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file.

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his bilateral glaucoma has rendered him unemployable.  The Board acknowledges that the Veteran was unemployed at the time of his May 2011 hearing.  However, he did not relate that unemployment to his disability.  As such, Rice is inapplicable to this case. 

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral glaucoma has been  characterized by impairment of his visual fields due to concentric contraction.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 percent for bilateral glaucoma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.79, Diagnostic Codes 6012, 6013, 6066, 6080, 6090 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's bilateral glaucoma claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2011 Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The December 2006 rating decision at issue granted service connection for bilateral glaucoma and assigned a 10 percent evaluation, effective July 6, 2006.  The Veteran appealed that evaluation.  See Fenderson v. West, 12 Vet. App 119 (1999).  
	
Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  

Under Diagnostic Code 6013, open-angle glaucoma is evaluated based on its resulting visual impairment with a minimum evaluation of 10 percent assigned if continuous medication is required.  38 C.F.R. § 4.79.  Visual impairment is based on the impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).  These impairments are assigned disability evaluation based on the criteria in Diagnostic Codes 6061-6091.  38 C.F.R. § 4.79.  Evaluation of visual acuity is based on corrected distance vision with central fixation, even if central scotoma is present.  38 C.F.R. § 4.76(b).  

Evaluation of visual fields is determined based on the average concentric contraction of the visual field of each eye by measuring the remaining visual field (in degrees) at each of the eight principal meridians 45 degrees apart, adding them and dividing the sum by eight.  38 C.F.R. § 4.77(b).  The normal visual field extent at the eight principal meridians is temporally 85 degrees, down temporally 85 degrees, down 65 degrees, down nasally 50 degrees, nasally 60 degrees, up nasally 55 degrees, up 45 degrees, and up temporally 55 degrees.  38 C.F.R. § 4.76a, Table III.

Evaluation of muscle function is based on the degree of diplopia or symblepharon.  38 C.F.R. § 4.79, Diagnostic Codes 6090-6091. 

In September 2006, the Veteran underwent a VA examination in conjunction with this claim.  At that time, he reported graying of vision of right eye for a few minutes two or three times a week.  He was not taking glaucoma medication at that time.  He had undergone a laser procedure on the right eye.  His best corrected distance vision was 20/20 in the right eye and 20/20-1 in the left eye.  His ocular motility was full and balanced.  His visual fields were full by confrontation.  The Veteran's lids, lashes and conjunctiva were all within normal limits.  There was no diplopia.  

The average concentric contractions of visual fields shown at the September 2006 VA examination were as follows: 

Left eye, 55 degrees [(normal temporally 85 degrees, examination showed 67 degrees, loss of 18 degrees; normal down temporally 85 degrees, examination  showed 60 degrees loss of 25 degrees; normal down 65 degrees, examination  showed 58 degrees, loss of 7 degrees; normal down nasally 50 degrees, examination  showed 51 degrees, gain of 1 degree; normal nasally 60 degrees, examination  showed 51 degrees, loss of 9 degrees; normal up nasally 55 degrees, exam showed 51 degrees, loss of 4 degrees; normal up 45 degrees, examination  showed 45 degrees; normal up temporally 55 degrees, examination showed 55 degrees) (total 500 degrees minus 62 for total degrees lost equals 438 remaining degrees of visual filed divided by 8, which represents the average contraction for rating purposes, 54.75)]. 

Right eye, 54 degrees [(temporally 59 degrees, loss of 26 degrees; down temporally 71 degrees, loss of 14 degrees; down 59 degrees, loss of 6 degrees; down nasally 50 degrees, no loss; nasally 50 degrees, loss of 10 degrees; up nasally 45 degrees, loss of 10 degrees; up 45 degrees, no loss; up temporally 49 degrees, loss of 6 degrees) (total 500 degrees minus 72 for total degrees lost of equals 428 remaining degrees of visual filed divided by 8, which represents the average contraction for rating purposes, 53.5)]. 

Private treatment records from April 2007 note best corrected distance vision in both eyes of 20/20.  The Veteran reported not being able to control his glaucoma with "drops."

At his May 2011 hearing, the Veteran reported vision problems including increased trouble with depth perception and peripheral vision, which made driving difficult.  He also reported occasional "blackouts" where it seemed like there was a grey light in his eyes, which occurred every few days.  He further clarified that this blurring lasted about a half an hour.  The Veteran stated that he had not sought treatment for his eyes recently.  He reported using daily drops to treat his eyes.  He also stated that his visual field has narrowed, with episodes occurring three times a week and lasting about a half an hour.  These episodes made him lightheaded.  Fortunately, they had not caused him to have any accidents while driving.  He testified that his episodes of blurriness stopped him until he could regain of refocus his sight.  His friend testified that the Veteran was more cautious than the average driver and had to more often physically turn around to check his blind spots while driving than an unimpaired driver who would rely on his mirrors.

Based on the above, the Veteran's bilateral glaucoma most nearly approximates the criteria for a 10 percent evaluation.  The record suggests that the Veteran treats his glaucoma with eye drops, but there is no indication that this is prescribed continuous medication.  If it were, then the Veteran's bilateral glaucoma would meet the requirements for the 10 percent minimum evaluation under Diagnostic Code 6013.  38 C.F.R. § 4.79.  However, reliance on that minimum is not required because the Veteran's visual field impairment is compensable.  Under Diagnostic Code 6080, the bilateral concentric contraction of visual fields, between 46 and 60 degrees as shown during the September 2006 VA examination, is evaluated as 10 percent disabling.  38  C.F.R. § 4.79.  To achieve a higher rating, the evidence would need to show remaining visual field of 6 to 15 degrees unilaterally, or remaining visual field of 31 to 45 degrees bilaterally.  Again, such has not been demonstrated in the record.  Thus, an increased rating is not warranted based on visual field impairment.  

While the Veteran reports additional episodes of temporary vision loss or black outs, there is no indication that these episodes rise to the level of an incapacitating episode as required for evaluation under Diagnostic Code 6012 for angle-closure glaucoma.  38 C.F.R. § 4.79.  In this regard, an incapacitating episode is defined as a period of acute symptoms severe enough to require bed rest and treatment by a physician or other health care provider.  Id.  Indeed, the Veteran reported that he had not sought treatment for his eyes recently.  

Again, the Veteran's visual acuity has constantly been shown as 20/20 bilaterally, which is noncompensable under Diagnostic Code 6066.  38 C.F.R. § 4.79.  Thus, a higher evaluation on the basis of impaired visual acuity is not warranted.  Likewise, there is no medical evidence of impaired muscle function.  There are no other relevant diagnostic codes for consideration.  Therefore, an increased initial evaluation above the currently assigned 10 percent rating is not warranted.  38 C.F.R. § 4.7.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's bilateral glaucoma warranted an evaluation in excess of 10 percent.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected glaucoma, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

An evaluation in excess of 10 percent for bilateral glaucoma is denied.


REMAND

Hearing Loss and Tinnitus Claims

The Veteran reported exposure to artillery and gunfire during active duty while serving in the foot infantry and at firing ranges.  He was issued some ear protection but did not find it adequate.  He testified that he had trouble communicating with others and heard ringing in his ears during service.  He described a dull buzzing sound in his ears currently and other trouble with his hearing.  Likewise, at the May 2011 hearing, a friend testified that as to the Veteran's frequent complaints regarding ringing in his ears.  Thus, the evidence presently of record, which includes lay evidence of current symptoms, in-service onset, and an indication that the current symptoms may be associated with the Veteran's service,  is sufficient to trigger VA's duty to provide an examination for his hearing loss and tinnitus claims.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Bilateral Knee Claims

At his May 2011 hearing, the Veteran stated that he injured his knees in service due to constant running while carrying heaving equipment.  He did not report any instance of an acute trauma to the knees.  He stated that he currently has trouble walking and walks with a limp.  Often he felt as though his knees would give out.  He needed to rest and elevate his legs.  He reported clicking, swelling, and loose cartilage under his kneecaps.  He is currently under the care of a pain management clinic.  At the May 2011 hearing, his friend testified that the Veteran currently complained about knee pain.  Additionally, the Veteran has submitted private radiology reports that show mild narrowing of the medial joint space of the right knee; evidence of old trauma to the left patellar tendon near the site of insertion to the patella; and bone infarct versus enchondroma in the distal left femoral metaphysic.

The Veteran was a medic in service and he stated that the medics treated each other for their ailments.  He testified that he first noticed his knee pain during his first period of active duty service.  During his second period of service, the Veteran stated he received acupuncture treatment for his knee pain.  He also reported that he had injections in his knees for treatment while stationed in Germany.

As with the auditory claims above, this evidence is sufficient to trigger VA's duty to provide an examination for his bilateral knee claim.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any hearing loss or tinnitus found to be present.  The claims folder must be made available to and reviewed by the examiner.  Specifically, the VA audiologist should conduct audiometric testing consistent with the standards set forth under 38 C.F.R. § 4.85, to include speech recognition testing using the Maryland CNC Test.  The examiner should also indicate whether the Veteran has tinnitus.

The examiner should then opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include his exposure to artillery and gunfire noise. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

2.  Schedule the Veteran for a VA orthopedic examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any knee disability found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include frequent running while carrying heaving equipment. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


